Citation Nr: 1511693	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-23 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss prior to August 29, 2012.

2.  Entitlement to an initial compensable rating for bilateral hearing loss on and after August 29, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1999 to June 2000.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The claim is currently in the jurisdiction of the RO in Waco, Texas.  

Before the matter was certified to the Board, in a July 2013 rating decision, the Waco, Texas RO granted service connection for left ear hearing loss, effective August 29, 2012.  The RO rated the Veteran's service-connected bilateral hearing loss as zero percent disabling from August 29, 2012.  In September 2013, the RO issued a Supplemental Statement of the Case addressing the issue of entitlement to a compensable rating for bilateral hearing loss.  See 38 C.F.R. § 4.85 (2014).  Accordingly, the Board has characterized the issues on appeal as set forth on the cover page of this decision without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In reaching its decision below, the Board has reviewed the Veteran's VA paper claims folder in its entirety, as well as the additional records in his electronic Virtual VA and VBMS folders.  But for February 2015 written arguments from the Veteran's representative, the additional records in the Veteran's electronic VA files have also been reviewed by the RO.


FINDINGS OF FACT

1.  Audiometric testing shows that prior to August 29, 2012, the Veteran's service-connected left ear hearing loss was manifested by no more than Level II hearing loss, with no significant effect on his employment or activities of daily living, no frequent periods of hospitalization, and no other exceptional or unusual disability features such that the schedular evaluation is inadequate.

2.  On and after August 29, 2012, audiometric testing shows that the Veteran's service-connected bilateral hearing loss has been manifested by no more than Level I hearing loss in each ear, with no significant effect on his employment or activities of daily living, no frequent periods of hospitalization, and no other exceptional or unusual disability features such that the schedular evaluation is inadequate.


CONCLUSIONS OF LAW

1.  Prior to August 29, 2012, the criteria for a compensable rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.383, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  On and after August 29, 2012, the criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  In an October 2010 letter issued prior to the initial decision on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  These letters included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's service treatment records are on file, as are all available post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2014).  In a June 2013 statement, the Veteran indicated that he had no additional information or evidence to submit in support of his claim.  The Veteran has also afforded been afforded two VA audiology examinations.  38 C.F.R. § 3.159(c)(4) (2014).  The examination reports contain the necessary findings upon which to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  In addition, the January 2013 VA examiner included a discussion of the effect of the Veteran's service-connected hearing loss disability on his occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The record does not show, nor has the Veteran contended, that this hearing loss disability has increased in severity since he was last examined for VA compensation purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.

Background

VA clinical records dated from April 2010 to July 2012 indicate that in August 2010, the Veteran requested hearing aids.  It was noted that he mild to moderate sensorineural hearing loss.  It was further noted that he worked as a truck driver by occupation.  In October 2010, the Veteran was fitted with bilateral hearing aids.  

The Veteran was afforded a VA audiology examination in November 2010.  At that time, audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
35
30
30
35
RIGHT
40
40
35
50
50

The average puretone threshold was 32.5 decibels on the left and 43.75 on the right.  Speech audiometry revealed speech recognition ability of 92 percent in the left ear and 88 percent in the right ear.  The diagnoses were bilateral sensorineural hearing loss, mild to moderate in the right ear and mild in the left ear; and bilateral recurrent tinnitus.  

On his August 2012 VA Form 9, the Veteran also claimed that he had a left ear hearing loss which had been incurred in service, in addition to his service-connected right ear loss.  He indicated that as a result of his bilateral hearing loss, he had to use hearing aids.  

In connection with his claim, the Veteran was afforded another VA audiology examination in January 2013.  At that time, audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
40
55
60
LEFT
35
40
35
40
45

The average puretone threshold was 50 decibels on the right and 40 on the left.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  After examining the Veteran and reviewing the record, the examiner noted that the Veteran's bilateral hearing loss disability impacted ordinary conditions of daily life in that the Veteran was able to hear, but did not always understand what others were saying.  

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Impairment of auditory acuity (hearing loss) is evaluated pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2014).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  In cases where impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

Under section 3.383, hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of section 3.385 in the other ear is compensable as if both disabilities were service-connected.  38 C.F.R. § 3.383(a)(3).

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for left ear hearing loss prior to August 29, 2012, and a compensable rating for bilateral hearing loss from August 29, 2012.

As a preliminary matter, the Board notes that because service connection was in effect for right ear hearing loss only prior to August 29, 2012, the Veteran's left ear will be assigned a Roman Numeral designation for hearing impairment of I during that time.  38 CFR § 4.85(f).

As set forth above, the Veteran has undergone two VA audiometric examinations for compensation purposes to evaluate his hearing acuity.  Audiological evaluation conducted during the November 2010 VA medical examination showed that the Veteran had an average puretone threshold of 43.75 in the right ear with speech discrimination of 88 percent.  The only possible interpretation of these examination results is that the Veteran's hearing loss was at Level II.  His left ear is assigned a Level I hearing impairment, pursuant to 38 CFR § 4.85(f).  (Incidentally, the November 2010 examination findings of an average puretone threshold of 32.4 decibels on the left with speech recognition ability of 92 percent also equate to a Level I hearing loss).  Under the Rating Schedule, therefore, the schedular criteria for a compensable rating for right ear hearing loss were not been met with respect to these audiometric findings.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Audiological evaluation conducted during the January 2013 VA medical examination showed that the Veteran had an average puretone threshold of 50 decibels in the right ear with speech discrimination of 92 percent.  He also exhibited an average puretone threshold of 40 decibels in the left ear with speech discrimination of 96 percent.  The only possible interpretation of these examination results is that the Veteran's hearing loss was at Level I in both ears.  Under the Rating Schedule, therefore, the schedular criteria for a compensable rating for bilateral ear hearing loss were not been met with respect to these audiometric findings.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiometric examinations show that the alternative table is not applicable.  Similarly, in light of these audiometric findings, the special considerations for paired organs under 38 C.F.R. § 3.383(a)(3) are not applicable.

The Board has carefully reviewed the remaining claims folder in its entirety, but finds no other probative evidence of record showing that the Veteran's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above.  His hearing acuity has remained relatively stable and there is no basis for the assignment of staged ratings.

The Board has carefully considered the evidence of record showing that the Veteran uses hearing aids but does not always understand what others are saying.  Although the Board finds his statements to be credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for hearing loss.  The Veteran is advised that should his hearing acuity worsen, he may file a claim for an increased rating with the RO.

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted with respect to the Veteran's hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  After reviewing the record, however, the Board finds that there is no basis for further action on this question.  The evidence of record does not demonstrate that the Veteran's service-connected hearing loss markedly interferes with his employment, beyond that contemplated by the rating schedule.  There is also no evidence of record showing that he has been frequently hospitalized due to hearing loss.  The Veteran's hearing loss has been evaluated under the applicable diagnostic code that specifically contemplates the level of occupational impairment caused by the disability.  The record contains no indication, nor has the Veteran contended, that the schedular criteria are inadequate.  Consequently, the Board finds that no further action on this matter is warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

Entitlement to a compensable rating for left ear hearing loss prior to August 29, 2012, is denied.

Entitlement to an initial compensable rating for bilateral hearing loss from August 29, 2012, is denied.




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


